DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              A.A., the Father,
                                 Appellant,

                                     v.

  DEPARTMENT OF CHILDREN and FAMILIES and GUARDIAN AD
                   LITEM PROGRAM,
                       Appellees.

                              No. 4D19-1401

                         [November 14, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Luis Delgado, Judge; L.T. Case No. 2017DP000141JS.

  Andrew A. Holness, West Palm Beach, for appellant.

  Andrew Feigenbaum, West Palm Beach, for Appellee Department of
Children and Families.

   Thomasina F. Moore, Statewide Director, Statewide Guardian ad Litem
Office, Tallahassee, and Nancy W. Gregoire, Birnbaum, Lippman &
Gregoire, PLLC, Fort Lauderdale, for Appellee Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.